DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to the AFCP 2.0 request dated 6/7/2022.
Claims 1-2 and 4-21 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system reliability by forecasting storage usage requirements for tiers of storage and migrating data based on the forecasted storage usage requirements in order to prevent one or more of the tiers of storage from reaching a storage capacity error condition (e.g.,  exhausting available storage capacity).
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2003/0065898 ("Flamma") in view of USPGUB 2014/0310714 ("Chan") in view of USPGPUB 2007/0083482 ("Rathi") and further in view of non-patent literature "A Highly Efficient Data Locality Aware Task Scheduler for Cloud-Based Systems" ("Ru").  The combination of Flamma, Chan, Rathi, and Ru teaches a distributed storage system that migrates data among tiers of storage.
None of the prior art, alone or in combination, teaches or suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of "…generating, for at least one storage system that is part of an active tier of a storage environment, at least one storage capacity forecast comprising probability values for storage capacity of the at least one storage system over a designated time period; determining whether any of the probability values for storage capacity of the at least one storage system over the designated time period exceed at least one designated storage capacity threshold; and responsive to determining that a given one of the probability values for storage capacity of the at least one storage system over the designated time period exceeds the at least one designated storage capacity threshold, selecting one or more remedial actions for freeing up space on the at least one storage system that is part of the active tier of the storage environment…" and "…wherein the first type of remedial action associated with the first storage capacity threshold comprises identifying and migrating a portion of data stored on the at least one storage system from the active tier of the storage environment to a cloud tier of the storage environment; and wherein the second type of remedial action associated with the second storage capacity threshold comprises overriding one or more garbage collection policies of the at least one storage system and initiating one or more garbage collection processes in the at least one storage system" are neither taught nor suggested by the combination of Flamma, Chan, Rathi, and Ru.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135